         Case 2:18-cv-00928-MJP Document 166 Filed 10/21/20 Page 1 of 4




                                                           The Honorable Marsha J. Pechman




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE


YOLANY PADILLA, IBIS GUZMAN, BLANCA
ORANTES, BALTAZAR VASQUEZ,
                                                              No. 2:18-cv-928 MJP
                                    Plaintiffs-Petitioners,
        v.

                                                              NOTICE OF
U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT                      WITHDRAWAL OF
(“ICE”); U.S. DEPARTMENT OF HOMELAND                          COUNSEL
SECURITY (“DHS”); U.S. CUSTOMS AND BORDER
PROTECTION (“CBP”); U.S. CITIZENSHIP AND
IMMIGRATION SERVICES (“USCIS”); EXECUTIVE
OFFICE FOR IMMIGRATION REVIEW (“EOIR”);
MATTHEW ALBENCE, Acting Director of ICE;
KIRSTJEN NIELSEN, Secretary of DHS; KEVIN K.
McALEENAN, Acting Commissioner of CBP; L.
FRANCIS CISSNA, Director of USCIS; ELIZABETH
GODFREY, Acting Seattle Field Office Director, ICE,
WILLIAM BARR, United States Attorney General;
LOWELL CLARK, warden of the Northwest Detention
Center in Tacoma, Washington; CHARLES INGRAM,
warden of the Federal Detention Center in SeaTac,
Washington; DAVID SHINN, warden of the Federal
Correctional Institute in Victorville, California; JAMES
JANECKA, warden of the Adelanto Detention Facility;


                                 Defendants-Respondents.


NOTICE OF WITHDRAWAL OF COUNSEL                                 Department of Justice, Civil Division
                                                                  Office of Immigration Litigation
                                                                 P.O. Box 868 Ben Franklin Station
(Case No. 2:18-cv-00928-MJP)                                          Washington, D.C. 20044
                                                                          (202) 598-8060
         Case 2:18-cv-00928-MJP Document 166 Filed 10/21/20 Page 2 of 4




   TO:                 CLERK OF THE COURT
   AND TO:             ALL COUNSEL OF RECORD

       PLEASE TAKE NOTICE that Archith Ramkumar withdraws as counsel for Defendants-

Respondents. Withdrawal is made in accordance with L.C.R. 83.2(b)(3), as Defendants-

Respondents continue to be represented by co-counsel. Such withdrawal will take effect on

October 21, 2020, without court order and without any further notice to any party, unless an

objection to the withdrawal is served upon the undersigned.

       Any and all future pleadings or papers, exclusive of original process, will continue to be

served upon Defendants-Respondents’ current counsel of record at the address set forth herein:


       LAUREN C. BINGHAM
       Senior Litigation Counsel
       Office of Immigration Litigation
       District Court Section
       United States Department of Justice
       P.O. Box 868, Ben Franklin Station
       Washington, DC 20044
       Phone: (202) 616-4458
       Lauren.C.Bingham@usdoj.gov

       SARAH S. WILSON
       Senior Litigation Counsel
       Office of Immigration Litigation
       Civil Division
       U.S. Department of Justice
       P.O. Box 878
       Ben Franklin Station
       Washington, DC 20044
       (202) 532-4700
       Sarah.S.Wilson@usdoj.gov




                                             1                     Department of Justice, Civil Division
NOTICE OF WITHDRAWAL OF COUNSEL                                      Office of Immigration Litigation
                                                                    P.O. Box 868 Ben Franklin Station
                                                                         Washington, D.C. 20044
(Case No. 2:18-cv-00928-MJP)                                                 (202) 598-8060
         Case 2:18-cv-00928-MJP Document 166 Filed 10/21/20 Page 3 of 4




Dated: October 21, 2020                   Respectfully submitted,

                                          JEFFREY BOSSERT CLARK
                                          Acting Assistant Attorney General
                                          Civil Division

                                          WILLIAM C. PEACHEY
                                          Director
                                          Office of Immigration Litigation,
                                          District Court Section

                                          EREZ REUVENI
                                          Assistant Director

                                          LAUREN C. BINGHAM
                                          Senior Litigation Counsel
                                          United States Department of Justice
                                          Civil Division
                                          Office of Immigration Litigation,
                                          District Court Section
                                          P.O. Box 868, Ben Franklin Station
                                          Washington, DC 20044
                                          Phone: (202) 616-4458
                                          Lauren.C.Bingham@usdoj.gov

                                          SARAH S. WILSON
                                          Senior Litigation Counsel
                                          Office of Immigration Litigation
                                          Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 878
                                          Ben Franklin Station
                                          Washington, DC 20044
                                          (202) 532-4700

                                          /s/Archith Ramkumar
                                          ARCHITH RAMKUMAR
                                          Trial Attorney
                                          United States Department of Justice
                                          Civil Division
                                          Office of Immigration Litigation,
                                          District Court Section
                                          P.O. Box 868, Ben Franklin Station
                                          Washington, DC 20044
                                          Phone: (202) 598-8060
                                          Archith.Ramkumar@usdoj.gov

                                     2                 Department of Justice, Civil Division
NOTICE OF WITHDRAWAL OF COUNSEL                          Office of Immigration Litigation
                                                        P.O. Box 868 Ben Franklin Station
                                                             Washington, D.C. 20044
(Case No. 2:18-cv-00928-MJP)                                     (202) 598-8060
         Case 2:18-cv-00928-MJP Document 166 Filed 10/21/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 21, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served this day on all counsel of record via transmission of Notices of Electronic Filing

generated by CM/ECF or in some other authorized manner for those counsel or parties who are

not authorized to receive electronically filed Notices of Electronic Filing.

                                                      /s/ Archith Ramkumar
                                                      Trial Attorney
                                                      United States Department of Justice




                                                 3
